Appeal by defendant from a judgment of the Supreme Court, Kings County (Lawrence, J.), rendered December 11,1981, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Witnesses Ramos and Hernandez could not be considered accomplices of the defendant, as a matter of law, whose testimony required corroboration since, af an earlier trial, a trial order of dismissal was issued as to these former codefendants, not only as to a murder charge but also as to all possible lesser included charges (see CPL 60.22, subd 3). Furthermore, defendant’s failure to request an accomplice charge or to object to the charge as given is fatal (see, e.g., People v Minarich, 46 NY2d 970). We have considered defendant’s other arguments and find them to be without merit. Lazer, J. P., Thompson, Niehoff and Rubin, JJ., concur.